DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 6-10 and 12 have been amended
Claims 4, 5 and 11 are original 
Claims 1-12 are pending in the application and are presented to be examined upon their merits.

Response to Arguments
Objections to the Specification-
Objections to the specification because of embedded hyperlinks is withdrawn based upon Applicants amendments to correct/remove said hyperlinks. 

Intended Use-
	Applicants’ amended language to provide clarity due to intended use is noted.

Positive Recitations-
	Applicants’ amended language to more positively recite respective limitations is noted.
Regarding 35 U.S.C. 112(a) rejections
	Amended claim language to remove language that formulates a lack  of algorithm is noted. Thus this portion of the rejection is withdrawn as well as others (e.g., 1, 6, 7 and 12) as per Applicant’s remarks in pages 12-14. 
	The 35 U.S.C. 112(a) rejection in regards to  the enablement requirement of, “in an account that is entitled to a periodic interest payment” is withdrawn based upon Applicants’ amendments.
Regarding 35 U.S.C. 112(b) rejections


Regarding 35 U.S.C. 112(a)(1) rejections
Applicant’s arguments, see Remarks, filed 09/01/2021, with respect to the rejection(s) of claim(s)  1-12 under ARVANAGHI (US 10,929,842)  have been fully considered and are not fully but partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ZHOU (US 2019/0325407).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARVANAGHI (US 10,929,842) in view of ZHOU (US 2019/0325407).
CLAIM 1
ARVANAGHI A blockchain-based, digital coin distributed ledger management system [see ARVANAGHI, abstract, 2:3-13;  2:42-50;  48:23-40] said system including: 
a custodial bank computer system receiving an electronic deposit of fiat currency from a customer , wherein said customer is associated with a public address on a blockchain,[see ARVANAGHI,2:30-50 esp., 2:45-50; 4:28-38]  
a fiat coin issuer system, 
wherein in response to an electronic signal from said custodial banking system indicating the dollar value of said deposit of fiat currency[2:20-29], said fiat coin issuer system electronically creates fiat coin by activating  a blockchain-based smart contract [13:56-60; 14:22-25; 14:63-65], wherein the quantity of said fiat coin (token) created is in proportion to the dollar value of said fiat currency,[2:20-29]
 wherein said fiat coin is distributed to the public address of said customer on said blockchain;[4:33-38] and 
a blockchain node system executing a smart contract [12:54-58; 2:30-33; FIG. 13 A-H 18:28-38]  
wherein said smart contract receives an interest amount data based on the dollar value of said deposit of fiat currency and generates additional fiat coin in proportion to the dollar value of said interest amount data, wherein said additional fiat coin is distributed to the public address of said customer on said blockchain.[2:20-50;  4:28-38;  FIG. 11D 56:31-58:38]

ARVANAGHI describes examples of digital token/coin types (e.g., see CD Tokens 60:20-26 and Bond Tokens 60:41-55 and P2P Lending Tokens 60:59-64] which suggest calculation of different types of interest being paid in association with the type of token/coin either in fiat and/or digital coin.
ZHOU also suggests dividends/interest earned on crypto digital currency reserve in which users pay fiat currency to receive crypto digital currency [see ZHOU 0045 and 0051].
Considering the various types of old and well known types of interest that an investor may be able to  acquire from different sorts of investments,  it would have been obvious before the effective filing date of the invention to have been familiar with providing interest bearing digital coins/tokens as suggested and described in ARVANAGHI (as also in view of ZHOU) for the purposes of providing a  return on the investment (ROI) and/or payment in the digital currency via the Blockchain- as evidenced by the prior art within at least  ARVANAGHI in view of ZHOU. Thus the employment of such digital coin and the feature of drawing interest therefrom would be within the purview of one having ordinary skill in the art.

CLAIM 2
wherein, in response to an electronic opt-in signal, said customer receives said additional fiat coins.[15:47-60]

CLAIM 3
 wherein, in response to an electronic opt-out signal, the receipt of said additional fiat coins by said customer is prevented.[15:47-60]

CLAIM 4
wherein, when said periodic interest payment is negative, said smart contract triggers a forced burn of fiat coin proportion to the value of the negative interest rate payment.[17:66-18:27;   24:37-39]

CLAIM 5
wherein in response to a redemption request from said customer, said fiat coin issuer system activates a blockchain based smart contract that burns fiat coin proportional in value to said redemption request. [15:47-60]
CLAIM 6
wherein, in response to an electronic command to credit the bank account from said fiat coin issuer system, then causes a bank account of said customer to be is credited with said fiat currency in a value reflected by said redemption request. [2:20-29]

CLAIM 7
A blockchain-based, interest-bearing digital coin distributed ledger management system, said system i[see ARVANAGHI, abstract, 2:3-13;  2:42-50;  48:23-40] including: 
a custodial bank computer system receiving an electronic deposit of fiat currency from a customer wherein said customer is associated with a public address on a blockchain, ,[see ARVANAGHI,2:30-50 esp., 2:45-50; 4:28-38]  wherein said deposit of fiat currency is placed in an account that is entitled to a periodic interest payment; 
a fiat coin issuer system, wherein in response to an electronic signal from said custodial banking system indicating the dollar value of said deposit of fiat currency, said fiat coin issuer system electronically creates fiat coin by activating activates a blockchain-based smart contract to create fiat coin[13:56-60; 14:22-25; 14:63-65], wherein the number quantity of said fiat coin created is in proportion to the dollar 
a blockchain node system executing a smart contract [12:54-58; 2:30-33; FIG. 13 A-H 18:28-38]
  ARVANAGHI describes examples of  digital token/coin types (e.g., CD Tokens [60:20-26 and Bond Tokens 60:41-55 and P2P Lending Tokens 59-64] which suggest calculation of different types of interest being paid in association with the type of token/coin either in fiat and/or digital coin.
ZHOU also suggests dividends/interest earned on crypto digital currency reserve in which users pay fiat currency to receive crypto digital currency [see ZHOU 0045 and 0051].
Thus it would have been obvious before the effective filing date of the invention to have been familiar with providing interest bearing digital coins/tokens as suggested and described in ARVANAGHI as well as in view of ZHOU for the purposes of providing a  return on the investment (ROI) and/or payment in the digital currency via the Blockchain as evidenced by ARVANAGHI in view of ZHOU.

CLAIM 8
wherein, in response to an electronic opt-in signal, said customer may electronically opt in to receive receives said additional fiat coins. [15:47-60]

CLAIM 9
wherein, in response to an electronic opt-out signal, said customer may electronically opt out to the receipt of said additional fiat coins by said customer is prevented. [15:47-60]

CLAIM 10
wherein, when said periodic interest payment is negative, said smart contract adjusts said redemption value of said fiat coin relative to said dollar value of said fiat currency to increase by increasing the amount of fiat coin required proportional to said negative interest rate payment. [15:47-60]

CLAIM 11
wherein in response to a redemption request from said customer, said fiat coin issuer system activates a blockchain based smart contract that burns fiat coin proportional in value to said redemption request. [15:47-60]
CLAIM 12
wherein, in response to an electronic command to credit the account from said fiat coin issuer system, then causes a bank account of said customer to be is credited with said fiat currency in a value reflected by said redemption request. [17:66-18:27;   24:37-39] [15:47-60]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692